Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hutcherson, J.), rendered June 8, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the defendant’s motion to suppress identification testimony.
Judgment affirmed.
We agree with the hearing court’s finding that the police identification procedures were not in any sense suggestive so as to create a substantial likelihood of misidentification. In any event, during the commission of the crime, the victim had sufficient opportunity to observe her assailant so as to establish an independent basis for her in-court identification (see, People v Adams, 53 NY2d 241; People v Smalls, 112 AD2d 173; People v Smallwood, 99 AD2d 819).
We find no merit to the defendant’s contention that the *565court’s Sandoval ruling was an abuse of discretion (see, People v Williams, 56 NY2d 236; People v Davis, 44 NY2d 269), nor does the record support the defendant’s contention that he was deprived of a fair trial by virtue of certain comments by the prosecutor during summation (see, People v Galloway, 54 NY2d 396; People v Martin, 112 AD2d 387).
The sentence imposed by the court was not unduly harsh. We have reviewed the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.